           Case 2:20-cv-01267-GMN-NJK Document 13 Filed 03/04/21 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    CHRISTOPHER MICHAEL PATTERSON,                          Case No. 2:20-cv-01267-GMN-NJK
 6                                         Petitioner,
             v.                                                            ORDER
 7
      BRIAN WILLIAMS, SR., et al.,
 8
                                        Respondents.
 9

10          Good cause appearing, IT IS HEREBY ORDERED that Petitioner Christopher Michael
11   Patterson’s unopposed first Motion for Extension of Time (ECF No. 12) is GRANTED. Patterson
12   has until June 1, 2021, to file an amended petition for writ of habeas corpus.
13          DATED: March 4, 2021
14
                                                             ________________________________
15                                                           GLORIA M. NAVARRO
                                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         1
